DETAILED ACTION
	Applicant’s response of September 7, 2022 has been fully considered.  Claim 1 has been amended, claims 9 and 10 are cancelled, and claim 21 is added.  Claims 1-8 and 11-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom et al. (US 2016/0376427) in view of Mejia et al. (US 2019/0062537).
Regarding claims 1-7, 12-14, 16, 17, and 19, Sandstrom et al. teaches a tire having a circumferential tread intended to be ground contacting, where said tread is a rubber composition comprised of about 40 to 90 phr of a styrene/butadiene elastomer having a Tg in a range of from about -50 to about -85° C (¶12, 14), about 10 to about 60 phr of cis 1,4-polybutadiene rubber having a Tg in a range of from about -100 to about -105° C (¶15), about 50 to about 250 of rubber reinforcing filler comprised of a combination of precipitated silica and carbon black in a ratio of silica to carbon black of at least 9/1 (¶17), about 5 to about 45 phr of a resin comprised of a terpene resin (hydrocarbon resin) (¶18), and about 5 to about 50 of vegetable triglyceride oil such as soybean oil (¶19).  The total amount of the resin and oil is from about 10 to about 95 phr (calculated by Examiner).  The examples of Table 1 teach the use of 140 phr of silica and 1 phr of carbon black.  The styrene butadiene rubber used in the examples is SLR3402 (Table 1, footnote 1), which is the same rubber used in the instant invention (Page 15, footnote 1), and therefore is solution polymerized and should possess the claimed styrene content and vinyl content.
Sandstrom et al. does not teach that the terpene resin is an alpha pinene based hydrocarbon resin having a glass transition temperature which is within the range of 30° C to 80° C.  However, Mejia et al. teaches a tire comprising a tread comprising a rubber composition comprising a styrene butadiene rubber having a Tg ranging from -70° C to -40° C (¶3) and a resin such as Dercolyte A115 (¶24, 32).  Dercolyte A115 is a resin used in the instant application and it is an alpha pinene resin having a Tg of about 70° C (Table 1, footnote 6).  Sandstrom et al. and Mejia et al. are analogous art because they are from the same field of endeavor, namely that of rubber compositions for tire treads that contain styrene-butadiene rubber.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use an alpha pinene resin having a Tg of about 70° C, as taught by Mejia et al., in the composition, as taught by Sandstrom et al., and would have been motivated to do so because Mejia et al. teaches that this particular resin is suitable to use as a terpene resin in rubber compositions comprising styrene butadiene rubbers used for tire treads.  A person of ordinary skill in the art would have a reasonable expectation of success in making this choice.
	Regarding claim 8, as set forth above, Sandstrom et al. teaches that the rubber composition comprises about 5 to about 45 phr of a resin comprised of a terpene resin (hydrocarbon resin) (¶18), and about 5 to about 50 of vegetable triglyceride oil such as soybean oil (¶19).  If 25 parts of resin and 15 parts of oil are used in the composition, a ratio of the oil to the resin is 1:1.66 (calculated by Examiner).  This ratio falls into the one claimed.
	Regarding claim 11, Sandstrom et al. teaches that soybean oil is used in the rubber composition (¶19).  This is an oil desired by applicant so it should possess a glass transition temperature within the range of -70° C to -115° C.  
 	Regarding claim 18, Sandstrom et al. teaches that the filler is present in about 50 to about 250, preferably from about 75 to about 175, phr  and that the silica and carbon black are present in a ratio of silica to carbon black of at least 9:1 (meaning there is much more silica when compared to carbon black) (¶17).  One of ordinary skill in the art could easily alter the amount of silica used in the examples from 140 phr to 120 phr and still be within the preferred ranges of the disclosed invention and meet the disclosed ratio.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to use from 105 to 125 phr of silica in the rubber composition and would have been motivated to do so because Sandstrom et al. teaches that this amount is suitable for use in the invention.  Once again, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom et al. (US 2016/0376427) in view of Mejia et al. (US 2019/0062537) as applied to claim 1 above, and further in view of Jasiunas et al. (US 2016/0152805).
Sandstrom et al. and Mejia et al. teach the rubber composition of claim 1 as set forth above.  Sandstrom et al. additionally teaches that the rubber composition is used as a tread on a tire and that the tire has a circumferential tread intended to be ground contacting.  Sandstrom et al. does not teach that the tire is comprised of a generally toroidal-shaped carcass with an outer circumferential tread, two spaced beads, at least one ply extending from bead to bead and sidewalls extending radially from and connecting the tread to the beads.  However, Jasiunas et al. teaches tires that are comprised of a generally toroidal-shaped carcass with an outer circumferential tread, two spaced beads, at least one ply extending from bead to bead and sidewalls extending radially from and connecting the tread to the beads (¶28).  Sandstrom et al. and Jasiunas et al. are analogous art because they are from the same field of endeavor, namely that of treads for tires and the tires themselves.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to form a tire that is comprised of a generally toroidal-shaped carcass with an outer circumferential tread, two spaced beads, at least one ply extending from bead to bead and sidewalls extending radially from and connecting the tread to the beads, as taught by Jasiunas et al., using the rubber composition, as taught by Sandstrom et al., and would have been motivated to do so because the structure claimed and disclosed by Jasiunas et al. describes the basic structure of a standard pneumatic tire.  

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al. (US 7,335,692) in view of Mejia et al. (US 2019/0062537).
Regarding claims 1, 2, 4, 6, 7, 9, and 12-18, Vasseur et al. teaches a rubber composition usable in the tread of a tire (Abstract) comprising 50 to 100 phr of a first diene elastomer with a glass transition temperature of between -65° C and -10° C (Col. 4, lines 12-17) that is a solution prepared styrene butadiene rubber (Col. 4, lines 30-31), 0 to 50 phr of a second diene elastomer having a glass transition temperature of between -110° C and -80° C (Col. 4, lines 18-21) that is a polybutadiene rubber (Col. 4, lines 40-41), from 10 to 40 phr of a compound not extracted from petroleum, which is a sunflower oil (Col. 5, lines 20-22, 49), from 5 to 20 phr of a hydrocarbon resin having a glass transition temperature of between 10° C and 150° C (Col. 6, lines 9-12), and 60 to 200 phr of a carbon black reinforcing filler (Col. 7, lines 15-20).  The total of oil and resin used in the composition is from 15 to 60 phr (calculated by Examiner).
Vasseur et al. additionally teaches that the rubber composition may contain a reinforcing white filler that is silica (Col. 7, lines 35-37, 47-48) and that the reinforcing white filler is capable of replacing a conventional filler of carbon black in its reinforcing function (Col. 7, lines 44-46).  Therefore, one may replace all, or most, of the carbon black with a silica filler and then the amount of the silica filler is from 60 to 200 phr.  This is supported by the examples in Table 1 which contain 80 phr of silica and 6 phr of carbon black.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to replace the carbon black with silica and use from 60 to 200 phr of silica in the rubber composition, and would have been motivated to do so because Vasseur et al. teaches that this is suitable to do in the disclosed invention.  
Vasseur et al. does not teach that the hydrocarbon resin is an alpha pinene resin with a glass transition temperature of from 30° C to 80° C.  However, Mejia et al. teaches a tire comprising a tread comprising a rubber composition comprising a styrene butadiene rubber having a Tg ranging from -70° C to -40° C (¶3) and a resin such as Dercolyte A115 (¶24, 32).  Dercolyte A115 is a resin used in the instant application and it is an alpha pinene resin having a Tg of about 70° C (Table 1, footnote 6).  Vasseur et al. and Mejia et al. are analogous art because they are from the same field of endeavor, namely that of rubber compositions for tire treads that contain styrene-butadiene rubber.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use an alpha pinene resin having a Tg of about 70° C, as taught by Mejia et al., in the composition, as taught by Vasseur et al., and would have been motivated to do so because Mejia et al. teaches that this particular resin is suitable to use as a terpene resin in rubber compositions comprising styrene butadiene rubbers used for tire treads.  A person of ordinary skill in the art would have a reasonable expectation of success in making this choice.
Regarding claims 3 and 5, Vasseur et al. teaches that the rubber compositions contain 6 phr of carbon black (Table 1).
Regarding claim 8, as set forth above, Vasseur et al. teaches that the rubber composition comprises from 10 to 40 phr of a compound not extracted from petroleum, which is a sunflower oil (Col. 5, lines 20-22, 49) and from 5 to 20 phr of a hydrocarbon resin having a glass transition temperature of between 10° C and 150° C (Col. 6, lines 9-12).  If 20 parts resin and 10 parts oil are used in the composition, a ratio of oil to resin is 1:2 (calculated by Examiner).  This ratio falls into the one claimed.
Regarding claim 11, Vasseur et al. teaches that sunflower oil is used in the rubber composition (Col. 5, line 49).  This is an oil desired by applicant so it should possess a glass transition temperature within the range of -70° C to -115° C.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al. (US 7,335,692) in view of Mejia et al. (US 2019/0062537) as applied to claim 1 above, and further in view of Sandstrom et al. (US 2016/0376427).
Vasseur et al. and Mejia et al. teach the rubber composition of claim 1 as set forth above.  Vasseur et al. does not teach that the styrene butadiene rubber has a styrene content in the range of 4% to 20% and a vinyl content in the range of 10% to 40%.  However, Sandstrom et al. teaches a rubber composition comprising about 40 to 90 phr of a styrene/butadiene elastomer having a Tg in a range of from about -50 to about -85° C (¶12, 14), about 10 to about 60 phr of cis 1,4-polybutadiene rubber having a Tg in a range of from about -100 to about -105° C (¶15), about 50 to about 250 of rubber reinforcing filler comprised of a combination of precipitated silica and carbon black in a ratio of silica to carbon black of at least 9/1 (¶17), about 5 to about 45 phr of a resin comprised of a terpene resin (hydrocarbon resin) (¶18), and about 5 to about 50 of vegetable triglyceride oil such as soybean oil (¶19).  The styrene butadiene rubber used in the examples of Sandstrom et al. is SLR3402 (Table 1, footnote 1), which is the same rubber used in the instant invention (Page 15, footnote 1), and therefore should possess the claimed styrene content and vinyl content.  Vasseur et al. and Sandstrom et al. are analogous art because they are from the same field of endeavor, namely that of styrene butadiene rubber compositions useful as tire treads.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use a styrene butadiene rubber with a styrene content in the range of 4% to 20% and a vinyl content in the range of 10% to 40%, as taught by Sandstrom et al., in the rubber composition, as taught by Vasseur et al., and would have been motivated to do so because Sandstrom et al. teaches that these contents are suitable for use in styrene butadiene rubber compositions useful as tire treads.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al. (US 7,335,692) in view of Mejia et al. (US 2019/0062537) as applied to claim 1 above, and further in view of Jasiunas et al. (US 2016/0152805).
Vasseur et al. and Mejia et al. teach the rubber composition of claim 1 as set forth above.  Vasseur et al. does not teach that the tire is comprised of a generally toroidal-shaped carcass with an outer circumferential tread, two spaced beads, at least one ply extending from bead to bead and sidewalls extending radially from and connecting the tread to the beads, wherein the tread is adapted to be ground-contacting.  However, Jasiunas et al. teaches tires that are comprised of a generally toroidal-shaped carcass with an outer circumferential tread, two spaced beads, at least one ply extending from bead to bead and sidewalls extending radially from and connecting the tread to the beads, wherein the tread is adapted to be ground-contacting (¶28).  Vasseur et al. and Jasiunas et al. are analogous art because they are from the same field of endeavor, namely that of treads for tires and the tires themselves.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to form a tire that is comprised of a generally toroidal-shaped carcass with an outer circumferential tread, two spaced beads, at least one ply extending from bead to bead and sidewalls extending radially from and connecting the tread to the beads, wherein the tread is adapted to be ground-contacting, as taught by Jasiunas et al., using the rubber composition, as taught by Vasseur et al., and would have been motivated to do so because the structure claimed and disclosed by Jasiunas et al. describes the basic structure of a standard pneumatic tire.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al. (US 7,335,692) in view of Mejia et al. (US 2019/0062537).
Vasseur et al. teaches a rubber composition usable in the tread of a tire (Abstract) comprising 50 to 100 phr of a first diene elastomer with a glass transition temperature of between -65° C and -10° C (Col. 4, lines 12-17) that is a solution prepared styrene butadiene rubber (Col. 4, lines 30-31), 0 to 50 phr of a second diene elastomer having a glass transition temperature of between -110° C and -80° C (Col. 4, lines 18-21) that is a polybutadiene rubber (Col. 4, lines 40-41), from 10 to 40 phr of a compound not extracted from petroleum, which is a sunflower oil (Col. 5, lines 20-22, 49), from 5 to 20 phr of a hydrocarbon resin having a glass transition temperature of between 10° C and 150° C (Col. 6, lines 9-12), and 60 to 200 phr of a carbon black reinforcing filler (Col. 7, lines 15-20).  The total of oil and resin used in the composition is from 15 to 60 phr (calculated by Examiner).
Vasseur et al. additionally teaches that the rubber composition may contain a reinforcing white filler that is silica (Col. 7, lines 35-37, 47-48) and that the reinforcing white filler is capable of replacing a conventional filler of carbon black in its reinforcing function (Col. 7, lines 44-46).  Therefore, one may replace all, or most, of the carbon black with a silica filler and then the amount of the silica filler is from 60 to 200 phr.  This is supported by the examples in Table 1 which contain 80 phr of silica and 6 phr of carbon black.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to replace the carbon black with silica and use from 60 to 200 phr of silica in the rubber composition, and would have been motivated to do so because Vasseur et al. teaches that this is suitable to do in the disclosed invention.  
Vasseur et al. does not teach that the hydrocarbon resin is an alpha pinene resin with a glass transition temperature of from 30° C to 80° C.  However, Mejia et al. teaches a tire comprising a tread comprising a rubber composition comprising a styrene butadiene rubber having a Tg ranging from -70° C to -40° C (¶3) and a resin such as Dercolyte A115 (¶24, 32).  Dercolyte A115 is a resin used in the instant application and it is an alpha pinene resin having a Tg of about 70° C (Table 1, footnote 6).  Vasseur et al. and Mejia et al. are analogous art because they are from the same field of endeavor, namely that of rubber compositions for tire treads that contain styrene-butadiene rubber.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use an alpha pinene resin having a Tg of about 70° C, as taught by Mejia et al., in the composition, as taught by Vasseur et al., and would have been motivated to do so because Mejia et al. teaches that this particular resin is suitable to use as a terpene resin in rubber compositions comprising styrene butadiene rubbers used for tire treads.  A person of ordinary skill in the art would have a reasonable expectation of success in making this choice.

Response to Arguments
Applicant’s arguments, see pages 5-7, filed September 7, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Specifically, the arguments pertaining the art of record not teaching the newly claimed alpha pinene resin having a Tg of 30° C to 80° C were persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made as set forth above using Mejia et al. (US 2019/0062537).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767